DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the claims filed on January 7, 2019. 
Claims 1 – 18 are presented for examination. 

Priority
The applicant’s claim for benefit of Provisional Patent Application Receipt 62/614,181 filed January 5, 2018 has been received and acknowledged.

Claim Objections
Claim 4 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100324959 A1 to Templeton et al (hereafter referred to as Templeton) in view of US 20150324741 A1 to Parry et al (hereafter referred to as Parry) and US 20150363843 A1 to Loppatto et al (hereafter referred to as Loppatto).
Claims 1 and 10. Using the language of claim 1. Templeton teaches the following limitations: 
A shipping management system comprising
a memory configured with: (Templeton [0054] software components are stored in the memory 306)
a set of carrier-specific mapping rules for a plurality of carriers, each mapping rule comprising an input status code or a status description in a carrier-specific format, a matching rule and a resulting normalized status code;   (Templeton [0012] The shipment event processing application 115 is executed to process shipment status events provided by carriers to map the carrier-provided status events to normalized status events that may be common to more than one carrier.)

Templeton does not teach the following limitation, however, Parry teaches: 
carrier credential information associated with a user account;   (Parry FIGS. 1 and 2 [0033] For instance, the data acquisition module 210 may acquire data from tracking data 120 in order to accurately determine the actual or real-time position of a particular shipment at any point in time. In some implementations, the data acquisition module 210 may store and provide a username and/or password of a user 110 or the tracking service 102 to a private web portal of one or more of the data sources 116 in order for the data acquisition module 210 to acquire the tracking data.)
One of ordinary skill in the art would have recognized that applying the known technique of Parry to Templeton would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Parry to the teaching of Templeton would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such storing in memory credential information with a user account. Further, applying storing credential information with a user account to Templeton would have been recognized by one of ordinary skill in the art as 

Templeton further teaches: 
a processor coupled to the memory (Templeton [0054] software components are stored in the memory 306 and are executable by the processor 303)
a non-transitory computer readable medium comprising a set of computer executable instructions, the computer executable instructions executable by the processor to: (Templeton [0054] software components are stored in the memory 306 and are executable by the processor 303)

Templeton does not teach the following limitations, however, Parry teaches: 
connect to carrier systems of each of the plurality of carriers;   (Parry [0033])
provide respective carrier credentials from the user account to each carrier system;   (Parry [0033])
receive, from each carrier system, carrier-specific shipment records based on the provided respective carrier credentials;   (Parry [0033]) 
One of ordinary skill in the art would have recognized that applying the known technique of Parry to Templeton would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Parry to the teaching of Templeton would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such storing in memory credential information with a user account. Further, applying the technique of providing user credentials in order to acquire tracking data from one or more data sources to Templeton would 

Templeton further teaches: 
apply respective carrier-specific mapping rules from the set of carrier-specific mapping rules to the carrier-specific records received from the respective carrier to map status codes or descriptions in the carrier-specific records from the respective carrier to generate normalized shipping information for shipments across the carriers, the normalized shipping information comprising normalized status codes;   (Templeton [0012] The shipment event processing application 115 is executed to process shipment status events provided by carriers to map the carrier-provided status events to normalized status events that may be common to more than one carrier.)
store the normalized shipping information in association with the user account; (Templeton [0029] The shipment event processing application 115 may store the one or more instances of status events in shipment event data 130.)

Templeton does not teach the following limitations, however, Loppatto teaches: 
receive, via a user interface, a request for shipments associated with the user account; and 
generate an unified view user interface to present a unified view of shipments associated with the user account, (Loppatto [0110] FIG. 10 shows an exemplary interface (e.g., browser, dashboard, webpage, application) with a list of all inbound shipments to a customer. FIG. 11 shows an interface with a calendar (which may have a day view, a week view, a multiple week view, and/or a month view) having a list of all inbound shipments to a customer) 
the unified view comprising normalized statuses or descriptions for shipments across the plurality of carriers and (Loppatto [0111] FIGS. 10 – 12 Thus, through such an interface, customers (e.g., operating customer computing entities 110/120) can review and access all inbound shipments (from one or more carriers) using a single interface.) 
controls to allow a user to request additional data on individual shipments.  (Loppatto [0111] In various embodiments, these concepts can provide customers with ongoing visibility of all inbound packages (e.g., FIGS. 10, 11, and 12), as well as preferences, regardless of carrier.  For instance, for each item, the interface (e.g., browser, dashboard, webpage, application) can be used to show the item/shipment identifier, a delivery indicator, a last activity scan date, a non-confirmed delivery window, a confirmed delivery window a commit time, whether an in-person signature is requested for delivery, a delivery service level, and/or various other information.)
One of ordinary skill in the art would have recognized that applying the known techniques of Loppatto to Templeton would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Loppatto to the teaching of Templeton would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such storing in memory credential information with a user account. Further, applying the techniques of 

Regarding claim 10, see above relevant rejection of claim 1. In addition, Templeton discloses
A computer program product comprising a non-transitory computer readable medium storing a set of computer executable instructions, the set of computer executable instructions comprising instructions executable by a processor to: (Templeton [0054] software components are stored in the memory 306 and are executable by the processor 303)
access a memory configured with: (Templeton [0054] access portion of the memory 306 to be executed by the processor 303)

Claims 2 and 11. Using the language of claim 11.  Templeton, in view of Parry and Loppatto, teaches the computer program product of claim 10.  Templeton further teaches:
wherein the computer executable instructions comprise instructions executable to receive carrier-specific shipment records from a particular carrier via a plurality of integration paths.  (Templeton [0024] In one embodiment, the shipment event processing application 115 registers with the respective carrier information system 139 to receive the events associated with the shipment 148 when the carrier information system 139 generates the events. In another embodiment, the shipment event processing application 115 polls the carrier information system 139 for new events associated with the shipment 148. [0029] The event instances may be transferred over a 

Claims 7 and 16. Using the language of claim 16.  Templeton, in view of Parry and Loppatto, teaches the computer program product of claim 10. Templeton further teaches: 
wherein at least a subset of the carrier-specific mapping rules include a resulting exception flag.  (Templeton [0031] As another non-limiting example, different carriers may have different standards for what they consider to be damaged. In one embodiment, a damage status event from a carrier having a very low threshold for damage may not be mapped to a normalized status event or may be mapped to a normalized status event associated with no implemented action. Conversely, a damage status event from a carrier having a very high threshold for damage may be mapped to a normalized status event associated with an automated reshipping or refund.  [0032] The normalized status events may correspond to a diverse variety of status events that may be associated with shipments 148. The status events of such shipments 148 may include, but are not limited to, delivery attempted, available for pick up, tendered to local carrier for final delivery, incorrect address, customs clearance delay, delay due to external events, customer refused delivery, returning to seller due to refused delivery, delay due to the weather or a natural disaster, shipment 148 damaged and will not be delivered, shipment 148 lost, shipment 148 held for payment, delay due to extra carrier processing, confiscated by government authority, current location with Global Positioning System (GPS) coordinates, and/or other possible statuses.)

Claims 3, 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100324959 A1 to Templeton in view of US 20150324741 A1 to Parry and US 20150363843 A1 to Loppatto, and further in view of US 20100185540 A1 to Hahn-Carlson et al (hereafter referred to as Hahn-Carlson).

Claim 3, 4, 12 and 13. Using the language of claim 12.  Templeton, in view of Parry and Loppatto, teaches the computer program product of claim 10. Templeton does not teach the following limitation, however, Hahn-Carlson teaches: 
wherein the computer executable instructions comprise instructions executable to determine if each carrier-specific shipping record represents an existing shipment at the shipping management system and, based on a determination that a carrier specific shipping record does not correspond to an existing shipment, create a new shipping record.  (Hahn-Carlson FIG. 1 [0032] A plurality of user nodes 120, 122, 124, 126 and 128 are communicatively coupled with the central transaction node 110. The user nodes 120-128 may, for example, include one or more of a buyer, seller, distributor, shipper, carrier, customs agency, national security agency, financial institution or other type of individual, group or agency that would typically be involved in a transaction. These user nodes can interact with the central transaction node 110 for providing transaction-related information, such as orders, invoices, shipping documents, payment authorization, payment execution, customs documents, security documents and others that are stored in the database 112.  [0040] Referring again to the matching of data received by the central transaction node with data stored in the database 112, a new anchor ID is selectively created for the received transaction data when no match is found between received transaction data and data in the database 112. This new anchor ID, along with the received transaction data, is stored in the database 112 and thus establishes a new 
One of ordinary skill in the art would have recognized that applying the known techniques of Hahn-Carlson to Templeton would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Hahn-Carlson to the teaching of Templeton would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such checking for an existing record associated with a shipment and creating a new record if a matching record doesn’t exist. Further, applying the techniques of checking for an existing record associated with a shipment and creating a new record if a matching record doesn’t exist to Templeton would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient record keeping of existing records and any new tracking records associated with a user’s shipments.  

Claims 5 – 6, 9, 14 – 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100324959 A1 to Templeton in view of US 20150324741 A1 to Parry and US 20150363843 A1 to Loppatto, and further in view of US 8504485 B1 to Wenneman et al (hereafter referred to as Wenneman). 

Claims 5 and 14. Using the language of claim 14.  Templeton, in view of Parry and Loppatto, teaches the computer program product of claim 10.  Templeton does not teach the following limitation, however, Wenneman teaches: 
wherein the computer executable instructions comprise instructions executable to extract a first set of carrier-specific shipment records from a first carrier of the plurality of carriers from a shipment record file provided by the first carrier.  (Wenneman Column 17 line 61 For example, in some embodiments a carrier 850 may deliver to an enterprise 
One of ordinary skill in the art would have recognized that applying the known techniques of Wenneman to Templeton would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Wenneman to the teaching of Templeton would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such extracting records from a carrier provided file. Further, applying the techniques of extracting records from a carrier provided file to Templeton would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient extraction of tracking records associated with a user’s shipments from a carrier for use in a record management system.  

Claims 6 and 15.  Using the language of claim 15. Templeton, in view of Parry and Loppatto, and further in view of Wenneman, teaches the computer program product of claim 14.  Templeton does not teach following limitation, however, Parry teaches: 
wherein the computer executable instructions comprise instructions executable to extract a second set of carrier-specific shipment records from a first carrier from API response data.  (Parry [0033] In some implementations, the one or more data sources 116 may offer an application program interface (API) to allow the data acquisition module 210 to call each of the one or more data sources 116 via the network(s) 108 for the tracking data without direct user interaction.)
One of ordinary skill in the art would have recognized that applying the known techniques of Parry to Templeton would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Parry to the 

Claims 9 and 18. Using the language of claim 18.  Templeton, in view of Parry and Loppatto, teaches the computer program product of claim 10.  Templeton does not teach the following limitation, however, Wenneman teaches: 
wherein the computer executable instructions comprise instructions executable to receive carrier-specific shipment records via a document interchange.  (Wenneman Column 17 line 61 For example, in some embodiments a carrier 850 may deliver to an enterprise current tracking data for all shipments currently in transit on behalf of the enterprise in the form of electronic business documents that may be transmitted, e.g., several times per day.)
One of ordinary skill in the art would have recognized that applying the known techniques of Wenneman to Templeton would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Wenneman to the teaching of Templeton would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such receiving records via a document interchange. Further, applying the techniques of receiving records via a document interchange to Templeton would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient .  

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100324959 A1 to Templeton in view of US 20150324741 A1 to Parry and US 20150363843 A1 to Loppatto, and further in view US 20100094674 A1 to Marriner et al (hereafter referred to as Marriner).  

Claims 8 and 17. Using the language of claim 17.  Templeton, in view of Parry and Loppatto, teaches the computer program product of claim 10.  Templeton does not teach the following limitation, however, Parry teaches: 
wherein the computer executable instructions comprise instructions executable to request carrier specific shipment records using a web service API.  (Parry [0033] In some implementations, the data acquisition module 210 may store and provide a username and/or password of a user 110 or the tracking service 102 to a private web portal of one or more of the data sources 116 in order for the data acquisition module 210 to acquire the tracking data. In some implementations, the one or more data sources 116 may offer an application program interface (API) to allow the data acquisition module 210 to call each of the one or more data sources 116 via the network(s) 108 for the tracking data without direct user interaction.)
One of ordinary skill in the art would have recognized that applying the known techniques of Parry to Templeton would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Parry to the teaching of Templeton would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such requesting records from a carrier through an API. Further, applying the techniques of requesting 
Furthermore, Parry teaches that carrier records can be requested through both web portals and APIs, but doesn’t explicitly teach that data is requested through a web service API.  However, Marriner teaches ([0069] For example data could be presented as raw data in the common transaction format, via a web service API.)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of web service API of Marriner for the web portal or API of Parry. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also US 20050213722 A1 to Stormon et al for data mapping and normalization.  See also US 20150006428 A1 to Miller et al for techniques on requesting and transferring carrier data using direct database access, file access, socket direct protocol, web services, and APIs.  See also US 20160239788 A1 to Hanks for techniques on data gathering from multiple carriers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404.  The examiner can normally be reached on M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARTER P BROCKMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628